Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro (US 2019/0077156) in view of Suzuki (JP 2016064598).  A machine translation is provided as an English equivalent of Suzuki and is used in the citations below.  Claim 5 evidence by Lee (Lee, Microdrop Generation, CRC Press, 2003, pg. 146-147).
	Regarding Claim 1, Yamamuro teaches a thin film manufacturing method of manufacturing a laminate of a thin film of a coating film member and a support member ([0032]-[0035], photosensitive resin 2 is formed on a PET film that is a support 1), comprising: a coating step of coating the coating film member on a surface of the support member ([0032]-[0035], photosensitive resin 2 is formed on a PET film that is a support 1).  
	Yamamuro teaches the resin having a thickness of from 5 microns to 30 microns ([0033]).  Yamamuro teaches the coating applied by sit coating ([0032]).  Yamamuro does not teach a sandwiching, thinning, and peeling step as claimed; however, Suzuki teaches a controlled thickness resin composition sheet formed on a PET support member by a sandwiching step of sandwiching the coating film member between the support member and a peeled-off member (Example 2, resin composition for a sheet was put between cover sheets made of two biaxially stretched PET films); a film thinning step of reducing a thickness of the coating film member by applying an external force to the coating film member sandwiched between the support member and the peeled-off member in a state where the coating film member is softened (Example 2 (A), a two-calendar…at a roll temperature of 80C to form a sheet having a thickness of 250 microns); and a peeling step of peeling the peeled-off member off the coating film member after the film thinning step (Example 2 (C), PET film on one side of the uncured silicone-based three-layer laminate sheet is peeled off).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yamamuro to include a resin sheet forming method, as taught in Suzuki, because Suzuki teaches it is a suitable method of forming a controlled thickness resin-PET laminate and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the product of Yamamuro with the resin sheet forming method of Suzuki.
	Regarding Claim 3, Suzuki teaches a bank formed in the calendaring process (pg. 5, 1st para.), i.e. a flowable plastic material at or above the softening temperature. 
	Regarding Claim 5, Yamamuro teaches the support being a polymer film, glass, or silicon wafer ([0035]).  Yamamuro teaches the support may be subjected to release treatment so that the support is easily peeled ([0035]).  Suzuki teaches peeled-off members including polymer films or metal foils (pg. 5, para. 8). Suzuki teaches peelability can be improved by providing a layer of fluorine on the surface of the release layer (pg. 5, para. 8).  Lee is cited as evidence to the greater than 10 degree differences in contact angles of a variety of fluids on glass, silicon, Teflon, and fluorine treated surfaces (Table 9.2-9.4).   It would have been prima facie obvious to one of ordinary skill in the art to select the materials of the support and peeled-off members, of the combined references, to be any of the taught materials, including those having differences in contact angles within the claimed range, because Yamamuro and Suzuki teach they are all suitable release materials for use with the invention.
	Regarding Claim 6,  Yamamuro teaches the laminate is used for forming a thin film layer made of the coating film member on a surface of a transfer recipient ([0036], the first photosensitive resin 2 formed on the support 1 is inverted, and grounded on the first surface of substrate 4).  Yamamuro teaches an outer peripheral portion of the coating film member is removed in conformity to a shape of the transfer recipient after the peeling step ([0063], Fig. 2G, “the first photosensitive resin 2 and the second photosensitive resin 9 were immersed in a developer to remove the unexposed portions 7, and thus the ejection orifices 13 and the ink flow paths 10 were formed”).
	Regarding Claim 11, Suzuki teaches a moving roller (Example 2).
	Regarding Claim 12, Yamamuro teaches a PET support ([0032]-[0035]) and Suzuki teaches the support and the peeled-off member both being PET films (Example 2), i.e. a difference is zero.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro (US 2019/0077156) in view of Suzuki (JP 2016064598) as applied to claims 1, 3, 5-6, and 11-12 above, and further in view of Aleckovic (WO2014021831).
	Regarding Claim 4, Yamamuro teaches when the thickness of the coating film member is 5 microns to 30 microns ([0033]).  The combined references do not explicitly teach the relationship between the thickness before and after calendering; however, Aleckovic teaches controlling the thickness of the bank, i.e. thickness before thinning, to a desired thickness range using the calendaring rate such that enough material is present for the reduction in thickness step at each nip which creates a full width sheet that is smooth, homogeneous, and that has the correct final thickness.  Aleckovic teaches it is desirable to control the size of the banks of material but not eliminate them ([0015]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include optimized bank thickness and final thickness control, as taught in Aleckovic, in order to create a full width sheet that is smooth, homogeneous, and that has the desired thickness.

	Response to Arguments
Applicant’s arguments, see amendment, filed 8/23/2022, with respect to the previous Section 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's other arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Suzuki does not cure the deficiencies of Yamamuro vis-a-vis the claimed invention.  Applicant argues that Example 2 of Suzuki discloses placing a resin composition between cover sheets to obtain a sheet having a thickness of 250 microns. Applicant argues Suzuki does not disclose or suggest reducing the thickness of the resin composition by applying an external force. Applicant argues because Suzuki is silent as to the difference in thickness of the resin composition before and after it has been placed between cover sheets, there are no bases to presume that any film thinning was performed.  In response to Applicant’s argument, Suzuki teaches a thinning step as claimed.  Suzuki teaches a bank formed on the roll and a sheet of 250 micron thickness being produced by calendaring between cover sheets. 
Applicant argues Aleckovic and Lee do not cure these deficiencies; however, this is not convincing as discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712